14-4242
     Zhu v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 184 296

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of March, two thousand sixteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            ROBERT D. SACK,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HANLIN ZHU,
14            Petitioner,
15
16                  v.                                               14-4242
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, New York, N.Y.
25
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; John W.
1                                   Blakeley, Assistant Director; Jason
2                                   Wisecup, Trial Attorney; Rogendy
3                                   Toussaint, Law Clerk, Office of
4                                   Immigration Litigation, United
5                                   States Department of Justice,
6                                   Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12       Petitioner Hanlin Zhu, a native and citizen of the People’s

13   Republic of China, seeks review of an October 16, 2014, decision

14   of the BIA affirming a February 20, 2013, decision of an

15   Immigration Judge (“IJ”) denying Zhu’s application for asylum,

16   withholding of removal, and relief under the Convention Against

17   Torture (“CAT”).    In re Hanlin Zhu, No. A200 184 296 (B.I.A.

18   Oct. 16, 2014), aff’g No. A200 184 296 (Immig. Ct. N.Y. City

19   Feb. 20, 2013).    We assume the parties’ familiarity with the

20   underlying facts of and procedural history in this case.

21       Under the circumstances of this case, we consider both the

22   IJ’s and the BIA’s opinions “for the sake of completeness.”

23   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

24   2006).    The     applicable    standards   of    review   are   well

25   established.      8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

26   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).       The agency may,

                                       2
1    “[c]onsidering the totality of the circumstances,” base a

2    credibility finding on inconsistencies in an asylum applicant’s

3    statements   and    other   record       evidence    “without   regard   to

4    whether” they go “to the heart of the applicant’s claim.”

5    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

6    Substantial evidence supports the agency’s determination that

7    Zhu was not credible as to his claims that he was persecuted

8    for protesting the Chinese government’s closure of his retail

9    shop and that he fears future persecution on account of his

10   activities with the Chinese Democracy Party (“CDP”) in the

11   United States.

12       The agency reasonably relied on numerous inconsistencies

13   in the record.     For example, Zhu testified that he was detained

14   for fifteen days and mentally tortured.             However, his father’s

15   letter,   which    was   prepared    in     support    of   Zhu’s   asylum

16   application, did not mention this incident.             See Xiu Xia Lin,

17 534 F.3d at 166 n.3 (“[a]n inconsistency and an omission are

18   . . . functionally equivalent.”).          The agency was not compelled

19   to credit Zhu’s explanation that he wanted to keep such things

20   from his father who is elderly.          Zhu’s father was already aware

21   of official threats against Zhu and the detention was the reason

22   Zhu fled China.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d


                                          3
1    Cir. 2005) (“A petitioner must do more than offer a plausible

2    explanation for his inconsistent statements to secure relief;

3    he must demonstrate that a reasonable fact-finder would be

4    compelled to credit his testimony.” (internal quotation marks

5    and citations omitted)).       Furthermore, although Zhu admitted

6    that his wife knew about his detention, he did not submit a

7    statement from her to corroborate his claim.              See Biao Yang v.

8    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (providing that an

9    applicant’s failure to corroborate testimony may bear on

10   credibility,    either      because       the   absence     of    particular

11   corroborating evidence is viewed as suspicious, or because the

12   absence of corroboration in general makes an applicant unable

13   to rehabilitate testimony that has already been called into

14   question).

15       Zhu also made inconsistent statements regarding whether

16   the Chinese government or a private entity recruited him to open

17   his shop.    The agency was not compelled to credit his attempts

18   to explain these inconsistencies.               See Majidi, 430 F.3d at

19   80-81 & n.1.

20       The     agency   also    reasonably         found     Zhu’s   testimony

21   internally inconsistent and inconsistent with his father’s

22   letter regarding his assertion that Chinese officials had


                                           4
1    discovered his CDP activities and would persecute him as a

2    result.     Zhu repeatedly testified that officials threatened

3    his father at the family’s home in Taizhou City in June 2011

4    and that this incident precipitated his family’s move to

5    Shanghai.    He then stated inconsistently that he was not sure

6    if this incident occurred at their Taizhou City house before

7    changing his testimony again to state that he was certain that

8    officials had visited that house.      Zhu’s testimony in this

9    regard was inconsistent with his father’s letter.    The letter,

10   which was dated July 25, 2011, and mailed from Shanghai,

11   asserted that officials had visited and threatened him two days

12   earlier (or on July 23).   Zhu failed adequately to explain these

13   inconsistencies.    See Majidi, 430 F.3d at 80.

14       While some of the inconsistencies noted by the IJ are

15   relatively minor, the IJ was entitled to rely on the cumulative

16   impact of these inconsistencies.    See Tu Lin v. Gonzales, 446

17 F.3d 395, 401-02 (2d Cir. 2006).       Ultimately, the agency’s

18   adverse credibility determination is supported by substantial

19   evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii).     That finding

20   is dispositive of asylum, withholding of removal, and CAT

21   relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

22   2006).


                                     5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    6